Preston, J.,
dissenting. All the principles of law and authorities to which referred in the case of Annunciation square, apply to the ground of an irregujar figure claimed by the representatives of Robin Delogny and Francois Livaudais in this case.
Most of the facts which lead me to conclude that the former was a public place, lead me to the same conclusion as to the place in controversy, to which they are equally applicable.
The place is left white on the plan, and not colored as adjacent squares. It is not divided into lots for sale like all the squares around it. It is not surrounded by a black line of boundary like all the other squares and lots, but is left with the same indicia of dedication as the streets adjoining it, which are not separated from it by any line. It is surrounded by broad canals, collecting the waters of the faubourg into a circular basin in front of it, to be carried off to the rear by the canal Melpomene, exhibited on the plan, even at the early day at which it is dated.
There is a large circular cours (yard, not a street) connected with it, leading to another oblong cows, called Cours Prytanée, and which is in front of a square called Prytanée evidently intended by the plan, for courts of justice, and by the prospectus to a college. It joins above, a place named on the plan, Coliseum, intended for a place of pleasure. The place in controversy, fronts on the Coliseum and basin, and is bounded by the canals leading to it, and is open and connected with the Cours Prytanée. I have no doubt from the inspection of the plan, that it was dedicated for a public place by the cessation of all use of it as private property for forty years, and its abandonment to the public during that long period, during which they never claimed it, or paid taxes or any dues upon it.
The lots around it were, no doubt, sold for enhanced prices, on account of its supposed dedication, and have been assessed and taxed higher, ever since, on account of the large, open, airy space actually left in front of them, for more than a generation of man. The city filled it up, enclosed and improved it, surrounding it with a chain fence, and with banquets and gutters.
I have no doubt it is a public place, which the ancestors of the ancestors of the claimants in this suit, for ample consideration in the enhanced value of their faubourgs, abandoned in favor of the public forty-five years ago, and that they cannot resume it as private property, without the violation of the rights of surrounding proprietors in particular, and the public in general.